Citation Nr: 1614594	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  02-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1976 to August 1979 and from October 1982 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction now rests with the Waco, Texas RO.  

In January 2004, the Board remanded the case for additional development.  In August 2005, the Board denied the claims of entitlement to service connection for residuals of injuries to the right knee and the low back.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In June 2006, the Court granted a Joint Motion to Remand (JMR) and vacated the Board's decision and remanded the case to the Board for adjudication consistent with the JMR. In March 2007, the Board remanded the case for additional development. 

In February 2012, the Board denied the claims of service connection for residuals of injuries to the right knee and the low back.  The Veteran appealed the Board's decision to the Court.  In a May 2013 Memorandum Decision, the Court vacated the Board's decision denying service connection for residuals of a right knee injury and remanded the claim for further consideration.  The Court, however, affirmed the Board's decision denying service connection for residuals of a low back injury. Thus, this issue is finally decided and is no longer before the Board.

In March 2014, the Board again remanded the issue of entitlement to service connection for residuals of a right knee injury for further development.  

The Board also notes that while the record shows that the Veteran has perfected appeals to several other issues, the issue of entitlement to service connection for residuals of a right knee injury is the only issue certified to the Board on a VA Form 8 Certification of Appeal by the RO.  Thus, consideration of these issues would be premature, as the RO has not completed its development and adjudication. The Board also notes that attorney D.G.K representation is limited to the issues of entitlement to service connection for residuals of a right knee injury and the low back.  The Veteran has appointed the Texas Veterans Commission to represent him on any other claims.  The RO is requested to take the necessary actions to certify to the Board any other pending appeals. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for residuals of a right knee injury.  He essentially claims that his right knee was injured in a vehicle accident that occurred during his first period of service and that it was reinjured in another vehicle accident during his second period of service.  He claims that he has had right knee problems since his injury in 1978.  

When this issue was last before the Board in March 2014, it was determined that further development was needed to include obtaining another VA opinion in accordance with the May 2013 Court decision.  To that end, in May 2013 the Court found that while the Veteran was afforded a VA examination in November 2004 the examination was inadequate because the examiner did not consider the appellant's description of his symptomatology, a rationale was not provided for the conclusion that the right knee disability was the result of a degenerative process, and it failed to address whether the degenerative process was otherwise related to either period of service.  The Court concluded that the VA examiner did not provide an opinion consistent with the instructions given in the January 2004 Board remand.

Although the Veteran was afforded a VA examination in November 2014, the Board finds that another examination and opinion is warranted.  To that end, in the January 2004 Board remand, the Board specifically requested that the Veteran be examined by an orthopedist.  While the November 2014 VA examiner is an osteopathic physician, it is not the same as an orthopedist as requested in the prior remand.  A Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the arguments set forth by the Veteran's representative in November 2015, the January 2004 remand and Court directives, the Board finds that another remand is needed for proper adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination by an orthopedist to determine the nature and etiology of any disability involving the right knee.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination.  

Following a review of the record, the examiner must opine whether it is at least as likely as not (50 percent or greater) that any right knee disability diagnosed on examination or in the record, to include arthritis and residuals of a meniscal tear, is related to the Veteran's two periods of active service.  

In formulating the opinion, the VA examiner should be instructed that although there was no contemporaneous record of an accident or injury during the first period of service, the Veteran is competent to describe an accident and any right knee symptoms related to an injury.  It should also be noted that there is a record of a vehicle accident during the second period of service.

The VA examiner is to address the Veteran's assertions that his right knee was injured in a vehicle accident that occurred during his first period of service and was reinjured in a vehicle accident during his second period of service.  The examiner must also address the Veteran's description of recurrent symptomatology to include his assertions that his right knee pain started in service and continued post service.  

If the current right knee disability is the not the result of an injury sustained in a vehicle accident or otherwise related to injury or disease or event in either period of service, the VA examiner should explain why the current right knee disability is the result of degenerative changes or other etiology unrelated to either period of service.

A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

If the examiner is unable to provide the requested information without resort to undue speculation, then he or she must explain why.  The examiner must also indicate whether the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.

2. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


